Citation Nr: 1126538	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-40 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) from May 10, 1982, to January 31, 1985.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD from November 7, 1990, to July 9, 1992.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD from July 9, 1992, to March 24, 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-At-Law



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1991 and July 2007 rating decisions by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 1991 rating decision denied entitlement to an increased evaluation for PTSD, then rated at 30 percent.  The July 2007 decision implemented a May 2007 Board decision; assigning an earlier effective date of May 10, 1982 for service connection for PTSD and assigning an initial evaluation of 30 percent.  

A subsequent November 2007 rating decision found no CUE in a January 1993 decision and declined to assign an evaluation in excess of 70 percent prior to March 24, 1994.  That issue is subsumed by the appeal of the June 1991 rating decision.

In February 2011, the Board remanded the issues on appeal for compliance with due process requirements.  The matters on appeal were recharacterized at that time to clarify the issues for appellate consideration; they have been recharacterized again here to further define the stages of evaluation which are on appeal.  The procedural status of the claims is discussed in detail below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

When the Board first considered this appeal in February 2011, the RO had certified the appeal as involving entitlement to an earlier effective date from May 10, 1982, to March 24, 1994, for a 100 percent evaluation for PTSD with depression.  It was clear from the record, however, that this was actually a question of evaluation, not effective date, and that more than one period of evaluation, or stage, was at issue.

The July 2007 rating decision assigned an initial 30 percent evaluation for PTSD from May 10, 1982, the date of service connection for PTSD determined by the Board.  The Veteran filed a timely notice of disagreement (NOD) with this decision, and hence the evaluation of PTSD from May 1982 is on appeal.

However, service connection for PTSD was initially granted in an October 1987 rating decision, and a 30 percent evaluation was assigned, effective January 31, 1985.  The Veteran was notified of the grant of benefits in November 5, 1987, correspondence.  The Veteran did not disagree with the assigned evaluation, and the decision became final on November 5, 1988.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 30 percent evaluation since January 31, 1985, on is not on appeal.  To attack the subject of a final decision, CUE must be alleged, and no such allegation has been made with respect to the period January 1985 to November 1990.

On November 7, 1990, a claim for increased evaluation for PTSD was received from the Veteran.  Entitlement was denied in a June 1991 decision; notice of such was mailed to the Veteran on July 10, 1991.  The Veteran filed a timely NOD with the denial, and a statement of the case (SOC) was issued in March 1992.  

The Veteran filed a substantive appeal in August 1992; this would normally be untimely, as it was received more than one year after the appealed decision.  38 C.F.R. § 20.302.  However, on July 9, 1992, one day prior to the expiration of the appeal period, VA afforded the Veteran an examination for evaluation of his PTSD.  As the examination findings would clearly be relevant and probative to the question of evaluation for PTSD, VA should have issued a supplemental statement of the case (SSOC) and considered the examination findings in connection with the appeal for increased evaluation.  38 C.F.R. § 19.31.  This would have extended the time period for filing a substantive appeal to at least 60 days beyond the date the SSOC was issued; had it, in fact, been issued.  38 C.F.R. § 20.302(b)(2).  As VA failed to issue the proper SSOC, the appellate period must be considered tolled, and the August 1992 filing of a VA Form 9 is considered timely.

Accordingly, an appeal on a claim for increased evaluation for PTSD has been open and pending since November 7, 1990.  All evaluation periods since that time are on appeal, as no final decision was ever made following receipt of the November 1990 claim.  It is for this reason that the November 2007 decision denying CUE in the 1993 rating decision has been subsumed.  The Veteran was rated 30 percent disabled prior to July 9, 1992, and a 70 percent evaluation was assigned from that date until March 24, 1994, when a 100 percent schedular evaluation was assigned.

The claims file contains multiple copies of an October 1994 letter from the Social Security Administration (SSA) informing the Veteran of his entitlement to disability benefits (SSD) effective from July 1993.  The letter includes findings that the evidence considered in connection with the Veteran's claim established that he became disabled under SSA rules in October 1982.  The correspondence does not identify what evidence was considered in connection with that.

The evidence from the SSA is potentially relevant to the issues on appeal.  It deals with the same time periods at issue before VA, and includes consideration of the impact of various disabilities, including service connected disabilities, on his occupational functioning.  VA has an affirmative duty to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Although the additional delay in addressing the merits of the claims is regrettable, further remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a complete copy of all evidence considered in the grant of disability benefits in October 1994.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


